Citation Nr: 1451848	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an upper respiratory disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a gastrointestinal disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a bilateral ankle disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.  

10.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and R.W.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to November 1992. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2007, July 2008, August 2009, and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The issues have been recharacterized to comport with the evidence of record. 

The Veteran appeared at a hearing before a Decision Review Officer in November 2008.  A transcript of the hearing is in his file. 
 
In June 2010, the Board determined that an initial compensable rating for bilateral hearing loss was not warranted.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the June 2010 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In June 2010 and June 2011, the Board remanded certain issues for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2008, the Veteran communicated an intent to seek VA compensation for an elbow disability.  This inferred claim is referred to the agency of original jurisdiction (AOJ) for disposition.    

With the exception of the issue of entitlement to an initial compensable rating for bilateral hearing loss, the claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Bilateral hearing loss is manifested by no worse than Level I hearing.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

VA examinations were conducted in May 2008 and October 2011.   Both examination reports provide the objective level of severity of the Veteran's hearing loss.  The October 2011 examination discusses the functional impact of the Veteran's hearing loss, as directed by the parties in the December 2010 Joint Motion.  The reports are adequate for rating the claim.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

These auditory acuity levels are entered into another table (Table VII) to determine the disability rating.  38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a Level I designation for purposes of determining the appropriate percentage evaluation from Table VII.  38 C.F.R. § 4.85(f).  

Facts

At a VA audiology examination in May 2008, bilateral hearing loss was as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
40
30
28
LEFT
25
30
25
55
34

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.

Functionally, the Veteran stated that he has difficulty hearing.

At a VA audiology examination in October 2011, bilateral hearing loss was as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
30
25
21
LEFT
15
25
30
35
26

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.

Functionally, the Veteran described a difficulty understanding speech in the presence of background noises.  However, the examiner noted that there was no impact on the Veteran's employability, and that speech recognition was 100 percent bilaterally.

There is no indication that the Veteran received VA clinical treatment for his hearing loss.  None of his other VA treatment providers characterized the Veteran as having difficulty hearing or understanding them.    

Analysis

During both examinations, the Veteran's hearing acuity under Table VI corresponded to Level I.  38 C.F.R. § 4.85.  Under Table VII, the intersection of these levels corresponds to a noncompensable rating.  Id.

In the absence of any additional medical evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  

Though the Board does not discount the difficulties the Veteran has with his hearing acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, the assignment of a compensable rating on a schedular basis is not warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321. 
Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional impacts caused by a hearing disability in his or her final report.

The October 2011 examination details the functional effects of the Veteran's hearing loss, including difficulty in differentiating speech and difficulties in communicating.  However, the examiner specifically noted that the Veteran's employability is not affected by his hearing loss.  In addition, even though the Veteran reported difficulty hearing speech during background noise, his speech recognition has been nearly perfect throughout the appeal.  He has not identified any activities of daily living that are negatively impacted by his hearing loss.  His VA treatment providers have not noted that the Veteran appears to have difficulty understanding them.  The Board finds that the Veteran's hearing difficulties are not "exceptional," and are contemplated by the assigned evaluation.  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss.  There is no doubt to be resolved, and an initial compensable rating is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

In December 2008, the RO requested that the Kansas Army National Guard provide the Veteran's treatment records.  A response has not been received.  Remand is required so that these records, which may be pertinent to one or more issues on appeal, may be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Updated VA treatment records must also be obtained.  

In June 2012 statement, the Veteran indicated that the symptoms of his service-connected PTSD have increased in severity since he was last afforded a VA examination.  Under these circumstances, the Veteran must be afforded a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Board's June 2010 remand directed that the Veteran undergo a series of VA examinations to address the etiology of the disabilities that are the focus of the service connection claims, and to determine the current level of severity of his service-connected headaches.  The remand specifically directed that the Veteran's lay statements be considered in all instances.  This was not accomplished on any of the examinations that took place.  In addition, the VA skin and respiratory disorders examinations did not address the possibility that the Veteran's skin disability and his upper respiratory disability may be the result of his service in the Southwest Asia theater of operations, as directed by the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  New VA examinations must be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records from the Kansas Army National Guard. 

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA treatment records since December 2013.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain a VA medical opinion from an appropriate medical professional as to the nature and etiology of the Veteran's gastrointestinal disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is not required to personally evaluate the Veteran unless he or she deems it necessary.    

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's gastrointestinal disability is related to his active service.  The examiner is to accept as fact the Veteran's assertion that he first experienced symptoms of "heartburn" in service, and that the symptoms have continued since that time.  The examiner must also note and discuss the December 1995 private treatment record that places the onset of the Veteran's gastrointestinal disability in his teenage years, which corresponds roughly to the Veteran's entry into service.  

The opinions must include a complete rationale.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Obtain a VA medical opinion from an appropriate medical professional as to the nature and etiology of the Veteran's upper respiratory disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is not required to personally evaluate the Veteran unless he or she deems it necessary.    

The examiner must indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's upper respiratory symptoms can be attributed to known clinical diagnoses, and, if so, whether it constitutes a medically unexplained chronic multisymptom illness related to his service in the Southwest Asia theater of operations.  

If the Veteran's symptoms can be attributed to known clinical diagnoses, and do not constitute a medically unexplained chronic multisymptom illness related to his service in the Southwest Asia theater of operations, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's upper respiratory disability is related to his active service.  The examiner is to accept as fact the Veteran's assertion that he experienced symptoms of nasal congestion, sinus pain, and other symptoms indicative of a respiratory disability during his service, and that the symptoms have continued since that time.  The examiner must also note and discuss the service treatment records reflecting treatment for multiple "upper respiratory infections," as well as the fact that the Veteran is known to have been in the area of Khamisiyah, Iraq, and may have been exposed to low levels of chemical agents at that time.    

The opinions must include a complete rationale.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Obtain a VA medical examination from an appropriate medical professional as to the nature and etiology of the Veteran's skin disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner must indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin rash symptoms can be attributed to known clinical diagnoses, and, if so, whether it constitutes a medically unexplained chronic multisymptom illness related to his service in the Southwest Asia theater of operations.  

If the Veteran's symptoms can be attributed to known clinical diagnoses, and do not constitute a medically unexplained chronic multisymptom illness related to his service in the Southwest Asia theater of operations, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disability is related to his active service.  The examiner is to accept as fact the Veteran's assertion that he experienced symptoms of skin rash during his service, and that the symptoms have continued since that time.  The examiner must also note and discuss the fact that the Veteran is known to have been in the area of Khamisiyah, Iraq, and may have been exposed to low levels of chemical agents at that time.    

If the Veteran's skin rash is not active at the time of the examination, the examiner is to render an opinion based on the Veteran's description of the rash and the VA clinical notes reflecting treatment for seborrheic dermatitis.  

The opinions must include a complete rationale.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Obtain a VA medical examination from an appropriate medical professional as to the nature and etiology of the Veteran's hypertension.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner must indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension constitutes a medically unexplained chronic multisymptom illness related to his service in the Southwest Asia theater of operations.  

If the Veteran's symptoms do not constitute a medically unexplained chronic multisymptom illness related to his service in the Southwest Asia theater of operations, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability and bilateral ankle disabilities had their onset during service.  The examiner is to accept as fact the Veteran's assertion that he had bilateral ankle pain and right knee pain during service and after.  The examiner must also note and discuss the multiple service treatment records reflecting complaints of chronic right knee pain.  

The opinions must include a complete rationale.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Obtain a VA medical examination from an appropriate medical professional as to the nature and etiology of the Veteran's bilateral ankle and right knee disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner must indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral ankle and right knee disabilities constitute a medically unexplained chronic multisymptom illness related to his service in the Southwest Asia theater of operations.  

If the Veteran's symptoms do not constitute a medically unexplained chronic multisymptom illness related to his service in the Southwest Asia theater of operations, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's the Veteran's bilateral knee and/or right ankle disabilities are related to his service.  

The opinions must include a complete rationale.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

8.  Schedule the Veteran for a VA PTSD examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

All signs and symptoms of the service-connected PTSD must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  The examiner must report all pertinent findings and assign a Global Assessment of Functioning score. 

9.  Schedule the Veteran for a VA headaches examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner must describe the type and frequency of headaches, and whether they are prostrating, prolonged and/or severe.  The examiner is also asked to review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the service-connected headaches upon the Veteran's activity and the effect, if any, on his current level of occupational impairment.  An opinion must be provided concerning the impact of this disability on the Veteran's ability to work, to include whether the disability is productive of severe economic inadaptability.  

10.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


